NO. 07-12-0371-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                 SEPTEMBER 28, 2012

                          ______________________________


                             BOBBY BROWN, APPELLANT

                                             V.

                          GANDY MILK CO., INC., APPELLEE


                        _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2012-501,257; HONORABLE RUBEN G. REYES, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Bobby Brown, an inmate, filed this appeal from the trial court's final summary

judgment in favor of Appellee, Gandy Milk Co., Inc. By letter dated September 6, 2012,

this Court advised Mr. Brown that a filing fee of $175 was overdue and also noted that

failure to make payment within ten days might result in dismissal of the appeal.

Appellant has not responded, paid the filing fee, or made other arrangements for the

discharge of the clerk’s filing fee. See TEX. R. APP. P. 12.1(b).
       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).




                                                 Patrick A. Pirtle
                                                     Justice




                                             2